Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
US 2014/0235904 to Bektesevic et al is considered the closest prior art.
Bektesevic teaches a process for preparing 2-chloro-3,3,3-trifluoropropene comprising: providing a starting composition comprising at least one compound of formula I CX2=CCl--CH2X (I) wherein X is independently selected from F, Cl, Br, and I, provided that at least one X is not fluorine; contacting said starting composition with a fluorinating agent to produce a final composition comprising 2-chloro-3,3,3-trifluoropropene; and controlling the temperature of the contacting step such that it does not exceed about 3000 C, and wherein the pressure of the reaction ranges from about 50 psig to about 125 psig and increasing the temperature in small increments ranging from 0.50 C to about 200 C to maintain a targeted product collection rate, but is not increased to exceed 3000 C.
The difference between Bektesevic and the claimed invention is that the present invention is directed to a process for making 2,3,3,3-tetrafluoropropene and secondly, the reaction temperature is between 310°C and 450°C and the temperature of fluorination step is controlled so as not to exceed 450°C; and when said catalyst is deactivated, the temperature of fluorination step is increased in increments from 0.5°C to 20°C on condition that the temperature does not exceed 450°C. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAFAR F PARSA/Primary Examiner, Art Unit 1622